    Case: 1:17-cv-09208 Document #: 67 Filed: 06/27/19 Page 1 of 3 PageID #:525




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Kathleen Ragan,

       Plaintiff/Counter-Defendant,                 Case No. 1:17-cv-09208

       v.                                           Honorable Marvin E. Aspen

BP Products North America, Inc.                     Magistrate Judge Jeffrey T. Gilbert
and BP America, Inc.,

       Defendants/Counter-Plaintiffs.


 DEFENDANTS’/COUNTER-PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Defendants/Counter-Plaintiffs BP Products North America Inc. and BP America Inc.

(“BP”), pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1, move for summary

judgment against Plaintiff Kathleen Ragan. In accordance with Local Rules 7.1 and 56.1, the

specific grounds for this motion are set forth in BP’s accompanying memorandum of law and

statement of undisputed material facts, both filed contemporaneously with this motion. For the

reasons set forth therein, BP respectfully requests that the Court grant its motion for summary

judgment and dismiss Ragan’s Amended Complaint in its entirety, with prejudice, and that the

Court grant BP summary judgment on its counterclaim against Ragan.

DATED: June 27, 2019                         Respectfully submitted,

                                             BP Products North America Inc. and
                                             BP America Inc.


                                             By: s/ Katherine Mendez
                                                    One of Their Attorneys
Katherine F. Mendez
kmendez@seyfarth.com
Ashley K. Laken
alaken@seyfarth.com
    Case: 1:17-cv-09208 Document #: 67 Filed: 06/27/19 Page 2 of 3 PageID #:525




SEYFARTH SHAW LLP
233 South Wacker Drive, Suite 8000
Chicago, Illinois 60606-6448
Telephone:     (312) 460-5000
Facsimile:     (312) 460-7000




                                        2
    Case: 1:17-cv-09208 Document #: 67 Filed: 06/27/19 Page 3 of 3 PageID #:525




                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on June 27, 2019, she caused a true and

correct copy of the foregoing DEFENDANTS’/COUNTER-PLAINTIFFS’ MOTION FOR SUMMARY

JUDGMENT to be presented to the Clerk of the Court for filing and uploading to the CM/ECF

system, which will send notification of such filing to all attorneys of record in this matter.


                                                s/ Katherine Mendez
                                                      Katherine Mendez
